Citation Nr: 1609977	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-23 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, March 1979 to June 1979, and March 2003 to February 2004. He is a recipient of the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his Appeal to the Board of Veterans' Appeals, dated August 2008, the Veteran indicated that he wanted to have a hearing before the Board at central office. However, the record reflects that that the Veteran subsequently cancelled his hearing request in December 2013. See the December 2013 letter. The Board finds that there is no Board hearing request pending at this time. 38 C.F.R. § 20.702(d) (2015).

In January 2014, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review. 

In July 1988, the Veteran appointed the Disabled American Veterans (DAV) as his representative. See the July 1988 VA Form 23-22. In July 2009, the Veteran revoked his appointment of DAV as his representative. In October 2012, the Veteran appointed the American Legion as his representative. See the October 2012 VA Form 21-22. In an October 2012 personal statement, the Veteran revoked his appointment of the American Legion as his representative. See the October 2012 statement. After certification of the appeal, the RO received a VA Form 21-22 in April 2014, appointing the Veterans of Foreign Wars of the United States as his representative. See the April 2014 VA Form 21-22. 

An appellant has 90 days from the certification of an appeal to the Board to change representation for any reason. 38 C.F.R. § 20.1304(a) (2015). If a change in representation is requested more than 90 days after certification, the appellant must show good cause for the change. 38 C.F.R. § 20.1304(b) (2015). The Board has found that the new representative's facilitation of representation of the subsequent issue that the Board has accepted appellate jurisdiction over is good cause to accept the change in representation. See 38 C.F.R. § 20.1304 (2015). 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Clarification of the evidentiary record is needed. On this review, the Board has been unable to locate private treatment records referenced by the RO in the July 2013 supplemental statement of the case (SSOC) and which the Board referenced in January 2014. Other development is as directed below. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty, active duty for training (ACDTURA), and inactive duty for training (INACDTURA) with the Army and Army Reserve. 

2. Associate with the claims file the private treatment records from 1988 to 2005, which were referenced in the July 2013 Supplemental Statement of the Case (SSOC) and the January 2014 Board remand. If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. Request that the Veteran assist in any necessary retrieval of these records. 

3. After all available records have been associated with the electronic record, return the electronic file to the examiner who conducted the March 2014 VA examination. If the March 2014 examiner is available, he/she may conduct a records review and respond to the questions below. If the March 2014 examiner otherwise finds it necessary, he/she should conduct further examination of the Veteran to respond to the questions below. If the examiner is not available, schedule the Veteran for a VA back (thoracolumbar spine) examination, to be conducted by a qualified examiner. The following considerations will govern the examination: 

a. The electronic file MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination. 

b. The examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed. 

c. The examiner must ensure that he or she has a full in-service and post-service history pertaining to the onset, symptoms, and treatment of his low back disability. 

d. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* Service treatment records beginning in September 2003 reflect complaints of back pain. Specifically, in September 2003, the Veteran visited sick call with complaints of injuring his back two days ago after moving a freezer. He also reported injuring his back approximately fifteen years ago. 

* After discharge from service, the Veteran visited his local VA outpatient treatment facility in March 2004. The Veteran complained of low back pain and reported injuring his back in the military several months ago while moving a freezer. After physical examination testing, he was assessed with low back pain and given a prescription for Vioxx.

* In January 2005, the Veteran visited a private physician with complaints of back pain. He reported the onset of his back pain as approximately one year ago while stationed in Iraq. He associated it with an in-service lifting injury with the pain progressively worsening over time. He also admitted to having a previous back injury in 1985. After physical examination testing, the private physician diagnosed him with right lumbar radiculopathy in the L5 distribution and herniated nucleus pulposus at L4-5. He was scheduled for a series of lumbar epidural steroid injections. 

* In March 2006, the Veteran underwent a VA examination. He reported developing neck and low back pain after lifting a freezer during his military service. After physical examination testing, the examiner diagnosed the Veteran with intervertebral disc syndrome involving nerve root levels L4-5 and L5-S1 on the right. No opinion as to etiology was provided by the examiner.

* VA outpatient treatment records reflect continuing complaints and treatment for low back pain. At an August 2014 VA outpatient treatment visit, the Veteran reported injuring his back while lifting a refrigerator in Iraq during his military service. He admitted to having chronic back pain since that time. 

* In March 2014, the Veteran was afforded a VA examination for his back disability. The Veteran reported the onset of low back pain in the 1980s after lifting a bag of mail at the post office. He stated that he sought treatment at his local VA outpatient treatment facility the next day and was prescribed analgesics. He admitted to reinjuring his back again in 2003 after lifting a refrigerator or freezer in Iraq during his military service. He reported experiencing subsequent back pain. The Veteran stated that he was treated by local medical staff and given analgesics. He also sought treatment three to four months later and was given an epidural steroid treatment. He informed the examiner that he has also received back pain management and proper lifting instructions at his local VA outpatient treatment facility. 

After physical examination testing and review of the medical evidence, the Veteran was diagnosed with intervertebral disc syndrome and degeneration of intervertebral disc at the L2-3 and L4-5 levels. The examiner concluded that there is no clear and unmistakable evidence showing that the Veteran's back disability preexisted his period of active service from March 2003 to February 2004, and it is not likely that his low back disability was incurred in or aggravated in service, to include the September 2003 lifting incident. The examiner's rationale was x-rays of the lumbar spine showed multi-level hypertrophic degenerative disc disease. 

In a June 2014 addendum opinion, the examiner again opined that there is no clear and unmistakable evidence showing that the Veteran's current back disability preexisted his period of service from March 2003 to February 2003. The examiner explained that it is not possible to state that the Veteran's degenerative disc disease was incurred in aggravated by, or is related to a specific lifting episode in 2003 while on active duty without resorting to speculation. When asked about the Veteran's private treatment records from 1988 to 1998 which are said to indicate back pain and back surgeries prior to his active duty in March 2003 to February 2004, the examiner stated that all available medical files was void of any private treatment records indicating back pain and back surgeries prior to March 2003. 

All indicated tests and studies must be performed. The examiner must also take a full history from the Veteran. The examiner must provide a diagnosis for each lumbar spine disability found. The examiner is advised to presume the credibility of the Veteran's statements that he incurred a back injury while lifting a freezer during his military service. The examiner must also specifically consider the Veteran's lay statements regarding any continuous symptoms thereafter. The examiner must provide medical findings or opinions responsive to each of the following questions:

i. On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's low back disability preexisted his active military service from March 2003 to April 2004?

ii. If it is found as medically undebatable that the low back disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii. If the low back disability is not found to have so preexisted service, did it have its onset or was aggravated during active service; or is otherwise related to any incident of service?

iv. The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



